Name: Regulation (EEC) No 1261/71 of the Council of 15 June 1971 on exceptional measures to be taken in different agricultural sectors arising from health protection problems
 Type: Regulation
 Subject Matter: processed agricultural produce;  animal product;  agricultural activity;  trade policy
 Date Published: nan

 Official Journal of the European Communities 377 18.6.71 Official Journal of the European Communities No L 132/ 1 REGULATION (EEC) No 1261/71 OF THE COUNCIL of 15 June 1971 on exceptional measures to be taken in different agricultural sectors arising from health protection problems THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament 1 ; Council Regulation (EEC) No 805/684 of 27 June 1968 on the common organisation of the market in beef and veal, as last amended by Regulation (EEC) No 1253/705 ; whereas for the same reasons provisions for the other sectors of animal products must be laid down; Whereas in achieving this aim it is necessary to provide in all the sectors concerned for a procedure for close co-operation between Member States and the Commission and for the rapid carrying out of exceptional measures of market support to remedy the situation ; HAS ADOPTED THIS REGULATION : Article 1 Whereas experience has shown, in particular in respect of animal products covered by market organisation, the need to have recourse to exceptional measures, justifiable on the grounds of .protection of animal health and life ; whereas such measures are often such as to impede the functioning of the mechanism established under the common agricultural policy and, thus to hinder the fulfilment of the aims of Article 39 of the Treaty ; whereas that is particularly so when those measures involve a restriction on the free movement of goods within the Community ; Whereas it is clear that in most cases the most effective and financially the least onerous solution consists in applying special measures which however create, through their being carried out autonomously, by Member States, a conflict with Community provisions ; Whereas provisions enabling these disadvantages to be remedied were introduced, for the above-mentioned reasons, in Council Regulation No 121/67/EEC2 of 13 June 1967 on the common organisation of the market in pigmeat, as last amended by Regulation (EEC) No 777/71,3 and in The following shall be substituted for Article 20 of Regulation No 121 /67/EEC : 'In order to take account of restrictions on free circulation which could result from the application of measures for combating the spread of disease in animals, exceptional measures of support for the market affected by those restrictions may be taken in accordance with the procedure provided for in Article 24. Those measures may only be taken in so far as, and for as long as, is strictly necessary for the support of that market.' Article 2 Council Regulation No 122/67/EEC6 of 13 June 1967 on the common organisation of the market in eggs, as last amended by Regulation (EEC) No 436/70,7 4 OJ No L 148, 28.6.1968, p. 24. 5 OJ No L 143, 1.7.1970, p. 1 .1 OJ No C 30, 31.3.1971 , p. 3 . 2 OJ No 117, 19.6.1967, p. 2283/67. « OJ No 117, 19.6.1967, p. 2293/67. 3 OJ No L 85, 15.4.1971 , p . 30. 7 OJ No L 55, 10.3.1970, p. 1 . 378 Official Journal of the European Communities and Council Regulation No 123/67/EEC1 of 13 June 1967 on the common organisation of the market in poultrymeat shall each be supplemented by the following Article : of measures for combating the spread of diseases in animals , exceptional measures of support for the market affected by those restrictions may be taken in accordance with the procedure provided for in Article 30. Those measures may only be taken in so far as, and for as long as, is strictly necessary for the support of that market.' 'Article 13a Article 4 In order to take account of the restrictions on free circulation which may result from the application of measures for combating the spread of diseases in animals, exceptional measures of support for the market affected by those restrictions may be taken in accordance with the procedure provided for in Article 17. Those measures may only be taken in so far as, and for as long as, is strictly necessary for the support of that market.' The following shall be substituted for Article 23 of Regulation (EEC) No 805/68 : 'In order to take account of the restrictions on free circulation which may result from the application of measures for combating the spread of diseases in animals, exceptional measures of support for the market affected by those restrictions may be taken in accordance with the procedure provided for in Article 27. Those measures may only be taken in so far as, and for as long as, is strictly necessary for the support of that market.' Article 3 Council Regulation (EEC) No 804/682 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1253/70, shall be supplemented by the following Article : Article 5 'Article 22a This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. In order to take acount of the restrictions on free circulation which may result from the application This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 15 June 1971 . For the Council The President M. COINTAT 1 OJ No 117, 19.6.1967, p. 2301/67. 2 OJ No L 148, 28.6.1968 , p . 13 .